IN THE DISTRICT COURT OF APPEAL
                                        FIRST DISTRICT, STATE OF FLORIDA

JERMAINE THROWER,                       NOT FINAL UNTIL TIME EXPIRES TO
                                        FILE MOTION FOR REHEARING AND
      Petitioner,                       DISPOSITION THEREOF IF FILED

v.                                      CASE NO. 1D16-3030

STATE OF FLORIDA,

      Respondent.


_____________________________/

Opinion filed April 19, 2017.

Petition for Writ of Habeas Corpus -- Original Jurisdiction.

Jermaine Thrower, pro se, Petitioner.

Pamela Jo Bondi, Attorney General, and Virginia Harris, Assistant Attorney
General, for Respondent.




PER CURIAM.

      The petition alleging ineffective assistance of appellate counsel is denied on

the merits.

ROBERTS, C.J., and LEWIS and WINSOR, JJ., CONCUR.